DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
In response to the amendment of Fig. 23A and Fig. 23B, the drawing objection is withdrawn and the replacement drawings are acceptable.

Claim Rejections - 35 USC § 112
In response to the amendment of claim 1, the 112b rejection is withdrawn. 


Claim Status
Claim 1 has been amended; support for claim 1 is found in Fig. 4.
Claims 7 and 8 have been added; support is found in Fig. 4, 14A, 14B, and [0080].
Claims 1-8 are currently pending. 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the claim states “wherein the constant length of the width of the second branch portion is the same as a length of a width of the second branch portion”, however, this is unclear because a comparison is being made between a constant length of something to a length of the same thing. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoda et al (US 2016/0254515 A1) in view of Baek (US 9941494 B2).
Regarding claim 1, Shimoda discloses a bus bar module (battery wiring module 20) that is configured to be attached to a battery assembly (electric cell set 10) having a plurality of single cells (plurality of electric cells 11) which are assembled to each other along a first direction (line-up direction, Shimoda Fig. 1-2, Abstract). Shimoda discloses the bus bar module to include a bus bar configured to be connected to an electrode of each of the single cells (bus bars 21, Shimoda Fig. 15 [0057]) and a holder configured to hold the bus bar and be stretchable and 
Shimoda further discloses a circuit body with a main line extending in the first direction (detection circuit substrate 190, Shimoda Fig. 22) and a branch line extending from the main line so as to branch from the main line (lead-out section 157, Shimoda Fig. 22, [0129]). Shimoda further discloses a part of the branch line extending in the first direction and including a folded portion having a shape folded back around an axis extending in the width direction of the part of the branch line and intersecting with the first direction (tolerance accommodating section 156, illustrated in a First Annotation of a section of Shimoda Fig. 22 on the following page). Shimoda further discloses a connection portion (main portion 151, Shimoda Fig. 22) provided in a position closer to a distal end of the branch line than the folded portion and configured to be connected to the bus bar ([0127]). 

    PNG
    media_image1.png
    216
    373
    media_image1.png
    Greyscale

First Annotation of a section of Shimoda Fig. 22: a folded portion having a shape folded back around an axis extending in the width direction of the part of the branch line and intersecting with the first direction
However, Shimoda does not discloses that the circuit body as a flexible board on which a wiring pattern is provided, nor does Shimoda disclose the main line and the branch line are a unit member of the flexible board having a multiplicity of circuit structures. 

Baek further teaches the electrode tabs (200a-d, Fig. 4) corresponding to the plurality of batteries, come into contact with connection pads (320 in Fig. 4) of the flexible printed circuit board (C5 / L50-55, C6 / L13-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replace the non-flexible circuit body configuration of Shimoda with the configuration of the flexible printed circuit board including a plurality of wiring patterns as taught by Baek in order to have a single flexible body having wiring pattern for the main and branch lines because this would allow for flexibility in the system of Shimoda.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.)

Regarding claim 2, modified Shimoda discloses all of the limitations of claim 1 that have been set forth above. Shimoda discloses the folded portion (tolerance accommodating section 156) is configured so that the main line (detection circuit substrate 190) and connection portion (main portion 151) are arranged in positions different from each other in a thickness direction of the main line (detection circuit substrate 190, Shimoda Fig. 22).

Regarding claim 3, modified Shimoda discloses all of the limitations of claim 1 that have been set forth above. Shimoda discloses the folded portion (tolerance accommodating section 

Regarding claim 4, modified Shimoda discloses all of the limitations of claim 1 that have been set forth above. Shimoda discloses the branch line (lead-out section 157) includes: a first branch portion extending from a side portion of the main line (detection circuit substrate 190) in a direction intersecting with a length direction of the main line (detection circuit substrate 190); and a second branch portion connecting with the first branch portion and having the folded portion (tolerance accommodating section 156, Shimoda Fig. 22).

Regarding claim 5, modified Shimoda discloses all of the limitations of claim 1 that have been set forth above. Modified Shimoda discloses the circuit body is configured by a flexible printed circuit board including a plurality of wiring patterns. Shimoda discloses the circuit body is configured so that a stiffness of the main line (detection circuit substrate 190) is higher than a stiffness of the branch line (lead-out portion 157) as the combination shows the main line having a greater plurality of wires running throughout than the amount of wires running through the branch line (illustrated in the section of Baek Fig. 4 below). 

    PNG
    media_image2.png
    279
    561
    media_image2.png
    Greyscale

Section of Baek Fig. 4: a stiffness of the main line is higher than a stiffness of the branch line

Regarding claim 6, modified Shimoda discloses all of the limitations of claim 1 that have been set forth above. Shimoda discloses the length direction of the main line (detection circuit substrate 190) is same as the first direction (line-up direction, Shimoda Fig. 22).

Regarding claim 8, modified Shimoda discloses all of the limitations of claim 4 that have been set forth above. Shimoda discloses the second branch portion, having a width with a constant length, extends from the first branch portion to the connection portion; wherein a direction of the width of the second branch portion is perpendicular to both of the first direction and a thickness direction of the main line (detection circuit substrate 190, illustrated in a Second Annotation of a section of Shimoda Fig. 22 on the following page); and wherein the constant length of the width of the second branch portion is the same as a length of a width of the second branch portion.

    PNG
    media_image3.png
    214
    369
    media_image3.png
    Greyscale

Second Annotation of a section of Shimoda Fig. 22: a direction of the width of the second branch portion is perpendicular to both of the first direction and a thickness direction of the main line

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shimoda et al (US 2016/0254515 A1) in view of Baek (US 9945494 B2) as applied to Claim 1, and further in view of Nishimura et al (US 2020/0281076 A1).
Regarding claim 7, modified Shimoda discloses all of the limitations of claim 1 as set forth above. Modified Shimoda discloses the circuit body is configured by a flexible printed circuit board including a plurality of wiring patterns. However, Modified Shimoda fails to disclose the flexible board configuring the circuit body includes a resin layer, an upper side metal layer, and a lower side metal layer, and wherein the upper side metal layer and the lower side metal layer sandwich the resin layer.
Nishimura teaches a flexible printed circuit board using a high-frequency circuit laminate [0119]. Nishimura teaches the high-frequency circuit laminate includes two metal layers (14 and 16, Nishimura Fig. 1C) and a resin layer sandwiched in-between the two metal layers (12, Nishimura Fig. 1C). Nishamura teaches the high-frequency circuit lamination is capable of producing a circuit board having excellent smoothness ([0010]). 
.

Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive regarding the 103 rejection on record.
Applicant alleges that Shimoda fails to disclose a circuit body that is a flexible board having a wiring pattern and including a main line and branch line. 
However, the applicant fails to address the combination of references on record. The 103 rejection combines the structural circuit body main line (190) and branch line (157) of Shimoda with the teachings of a structural circuit body made of a flexible board including wires running throughout of Huff. Thus, the Office has provided a circuit body that is a flexible board having a wiring pattern and including both a main line and a branch line.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Further, applicant’s arguments with respect to claim 1 (remarks drawn to Huff) have been considered but are moot because the new ground of rejection in light of the amendment to the claim.


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Grace Byram whose telephone number is (571)272-0690.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.G.B./Examiner, Art Unit 1729                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727